NUMBER 13-14-00576-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                               IN RE STATE FARM LLOYDS


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relator, State Farm Lloyds, filed a petition for writ of mandamus requesting that

this Court direct respondent, the Honorable Rose Guerra Reyna, Presiding Judge of the

206th District Court of Hidalgo County, Texas, to withdraw her order denying relator’s

verified plea in abatement and to enter an order abating the suit for damages brought

against relator by the real parties in interest, Adalberto Ordonez and Bertha Ordonez,

until sixty days after they provide relator with a notice letter for their claim stating the



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
specific, separate amounts for the claimed damages and attorney’s fees. See TEX. INS.

CODE ANN. § 541.154 (West, Westlaw through 2013 3d C.S.) (“Prior Notice of Action”); id.

§ 541.155 (West, Westlaw through 2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1

(“Commencement” of Original Proceedings). In addition, relator requests that this Court

issue immediate temporary relief staying respondent’s order denying the plea in

abatement. See TEX. R. APP. P. 52.10 (“Temporary Relief”).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL 4243701, at **4–9 (Tex.

App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op).          Accordingly, the

Court DENIES the petition for writ of mandamus and request for immediate temporary

relief. See TEX. R. APP. P. 52.8(d).


                                                       PER CURIAM


Delivered and filed the
2nd day of October, 2014.




                                            2